BERRY, J.
Appellant was convicted in the county court of Hall county for the offense of being drunk in a public place, and his punishment was assessed at a fine of $25.
Appellant’s first and second assignments complain of the court’s action in not granting his motion to quash the indictment. The indictment follows the statute and the approved forms, and is sufficient. Howard v. State, 76 Tex. Cr. R. 297, 174 S. W. 607; Harper v. State, 82 Tex. Cr. R. 149, 198 S. W. 786.
By two assignments appellant complains because the court permitted the witnesses Weatherly and Nivins to give their opinion that appellant was drunk at the time and place alleged. This court has uniformly held that a nonexpert witness may give his opinion that a party is drunk. Stewart v. State, 38 Tex. Cr. R. 627, 44 S. W. 505; Pace v. State (Tex. Cr. App.) 79 S. W. 531; Henderson v. State, 49 Tex. Cr. R. 269, 91 S. W. 569.
Complaint 'is made that the witness Weatherly was permitted to state that fie saw appellant in a public road, for the reason that this was hearsay and an opinion and conclusion of the witness. The bill of exception presenting this matter states no facts, but merely gives the objections urged to this testimony. In this state of the record we cannot consider the bill.
Finding no error in the record, the ease is affirmed.
PER OURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.